ICJ_079_AerialIncident1988_IRN_USA_1992-06-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 5 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET QORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 5 JUIN 1992
Official citation :

Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 5 June 1992,
LCS. Reports 1992, p. 225

Mode officiel de citation:

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d’Amérique), ordonnance du 5 juin 1992,
C.LJ. Recueil 1992, p. 225

 

Sales number 6 1 1
N° de vente :

 

 

 
225

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1992

5 juin 1992

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44, paragraphes 3 et 4,
et 79, paragraphes 3 et 4, de son Réglement,

Vu les exceptions préliminaires à la compétence de la Cour déposées en
l’espèce le 4 mars 1991 par les Etats-Unis d'Amérique,

Vu l’ordonnance du 18 décembre 1991 reportant au 9 juin 1992 la date
expiration du délai dans lequel la République islamique d’Iran peut
présenter un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par les Etats-Unis d’ Amérique;

Considérant que, par lettre du 2 juin 1992, reçue au Greffe le même jour,
l'agent de I’Iran a, pour les raisons par lui indiquées, demandé à la Cour
de proroger de trois mois le délai dans lequel un exposé écrit contenant
des observations et conclusions sur les exceptions préliminaires soulevées
par les Etats-Unis d’Amérique pourrait être déposé;

Considérant que le 2 juin 1992 copie de ladite lettre a été transmise à
l’agent des Etats-Unis d’Amérique qui a été en même temps informé que
le Président de la Cour avait fixé au 5 juin 1992 la date d’expiration du
délai dans lequel les Etats-Unis d’Amérique pourraient faire connaître
leurs vues sur cette demande;

1992

5 juin
Rôle général

n° 79
INCIDENT AERIEN DU 3 VII 88 (ORDONNANCE 5 VI 92) 226

Considérant que, par lettre du 3 juin 1992, reçue au Greffe le 4 juin 1992,
l’agent des Etats-Unis d'Amérique a informé la Cour que son gouverne-
ment «ne soulève pas d’objection à cette demande, étant entendu (comme
précédemment) que les Etats-Unis se verront accorder le même délai pour
préparer une réponse aux observations et conclusions de la République
islamique d'Iran»,

Reporte au 9 septembre 1992 la date d'expiration du délai pour le dépôt
de l’exposé écrit contenant les observations et conclusions de la Répu-
blique islamique d’Iran sur les exceptions préliminaires soulevées par
les Etats-Unis d’ Amérique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le cinq juin mil neuf cent quatre-vingt-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République isla-
mique d'Iran et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
{Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
